Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the/ AIA .

DETAILED ACTION

Specification

The amendment filed  6/29/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification lacks any discussion of the recited  “model for identifying computer security failures to the entity associated with each third-party.”
Applicant is required to cancel the new matter in the reply to this Office Action

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “model for identifying computer security failures to the entity associated with each third-party” lacks definition in the specification as filed and as such the identification of failures to the entity must be considered new matter .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant’s amendments of Claim 2, 3 filed 6/29/22 suffices to obviate the previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections thereof.
Upon consideration Claims 1, 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of the recited “model for identifying computer security failures to the entity associated with each third-party” cannot be determined and as such is considered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-10, 12-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 2, 6-10, 12-20 is/are directed to a mental process without claiming any technique or solution involved with the employ of a computer.  Independent claim(s) 1, 6, 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite a mental process and at best recite generic computer terms, e.g. the claimed model, modules for crawling, mining, etc. 
Step 1: The independent claims are drawn to statutory categories of invention: claims 1 and 6 recite a method and claim 16 recites a system. However, the claims recite a mathematical relationship, abstract idea and/or mental process in the form of determining sentiment with respect to an ‘entity’ based on assigning a value to parameters, artifacts, etc. by which other, third, parties relate to the entity, wherein the assigned values are subject to further quantitative processes such as aggregating, scoring, etc. but the values remain in the abstract realm of numeracy generally. 
Step 2A Prong 1: The broadest reasonable interpretation of the instant claims thus embraces: mathematical concepts such as scoring, adding and/or aggregating; rather than mandate particular computation steps the claims describe processes performable with the human mind and/or ‘by hand’; and, the claims resolve methods of organizing human activity in as much as the claims amount to method and/or system for management of human activity such as managing personal behavior, relationships or interactions among people. Prong 2: As referenced supra there exist no additional elements beyond these exceptions save the generically recited tuning, mining, crawling, etc. and these elements can in no way be seen as integrated into a practical application or mandating a computer. Accordingly the claim is considered to recite an abstract idea in as much as it embraces Certain methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)  and/or Mental Processes – Concepts Performed in the Human mind (e.g. observation, evaluation, judgement, opinion).
Step 2B: The claim does not recite additional elements that amount to significantly more. Indeed, the claims make only superficial recitation of generic computer elements, modules, etc. Further, not only does the claim fail to recite significantly more than an abstract idea, the claimed subject matter could as well be applied to a system and method for determination of whether or not the recited third party “likes” the recited entity, the crawling, mining, scoring, etc. done by polling of public resources such as solicited and/or overheard opinions of a friend set and the adding, aggregating, etc. accomplished mentally and/or with the aid of pen and paper. Claims   2, 7-10, 12-15, 17-20 fail to remedy the above deficiencies and are similarly rejected.
Applicant’s amendments filed 6/29/22 do not suffice to overcome the 35 USC 101 rejection of claims 1, 2, 6-10, 12-20. The amendments as filed do not comprise a practical application, inventive concept and/or significantly more than the judicial exceptions. That is, the claimed identifying, selecting, displaying, etc. comprises no more than a natural consequence of automating the threat determination process wherein rather than an expert determination of a threat comprising analysis of characteristics within an artifact, message, etc. by a human a generic computer detects threats by conversion of such characteristics into numerical values and conducting operations thereon. That is, the human mind is well equipped to perform the substance of the claim, the discernment or risk and the remaining elements comprise no more than insignificant extra solution activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-10, 12-20 rejected under 35 U.S.C. 103 as being unpatentable over McCoy: 20180176380 , hereinafter Mc further in view of Ng: 20160248800.
 
Regarding claim 1
Mc teaches:
A method for selecting a third-party from a plurality of third- parties by tunable monitoring of computer security threats to the plurality of third- parties (Mc: Abstract; ¶ 4-6, 8; Fig 4A, 4B, 4E: media contact system, operative on hardware processors such as those shown in the figures for executing a method for evaluating particular third party expressions, communications, artifacts, etc.; further the recited preamble recites no more than an intended use and is considered non-limiting), the method comprising: 
receiving, at a hardware-processor operating on a computer, a plurality of third-party characteristics relating to each of the third-parties included in the plurality of third-parties (Mc: communication data (Mc: ¶ 65-68; Fig 2: a plurality of third party expressions received and evaluated based on specified characteristics, criteria of an entity such as mentioned of the entity or other keywords, username of the expressing party, time, location, etc.; such as at valuator 210 which operates on a processor to determine parameters of a variety of communication such as a sentiment of each communication as well as evaluating the user generative of each communication); 
receiving, at the hardware processor a plurality of relationship characteristics relating to a prospective relationship between an entity and each of the third-parties (Mc: ¶ 65-79; Fig 2: e.g. by determining if there is a relevant relationship of a third party artifact to an entity and by further analyzing the communication based thereon and generating a valuation thereof, e.g. Delta Airlines as well as parameters, terms of interest, are received by a listener and the parameters used by an analyzer to evaluate and validate a prospective relationship between a third party, the third party artifact, and the entity, e.g. that the artifact is relevant to the entity);
based on the plurality third-party characteristics, and based on the plurality of relationship characteristics, tuning, at the hardware processor, a model for identifying communication sentiment of the third parties to the entity associated with each third-party (Mc: Abstract; 12-14, 22, 23, 58-72, 108-112; Fig 2, 3: a learning system operates to determine a model within which collected expressions are organized, evaluated, etc. and subsequently re-organized, re-evaluated, etc.; the evaluation of characteristics including number/frequency  of artifacts generated by a particular user with particular specified characteristics, particular locations of particular users, etc.)  included in the plurality of third-parties; 
receiving, at the hardware processor, a plurality of artifacts relating to each third-party (Mc: ¶ 65-72; Fig 2: a plurality of expression streams comprising a plurality of artifacts, expressions, etc. received at a listener, said streams reified based on the specified characteristics and subsequently valued, filtered, sorted, etc.); 
for each artifact: 
determining, at the hardware processor, a sentiment score for the artifact using the model tuned for each third-party, (Mc:  ¶  13-19, 23-28, 65-79: valuator 210 determines a sentiment score of an artifact, expression, etc. with respect to each/any third party) the sentiment score based on:
natural language processing; computational linguistics; biometrics; 
text analysis, the text analysis analyzing: key words and phrases (Mc: ¶ 65-79, 90, 101; Fig 2: specified textual expressions routed to a valuator, filter, sorter, and scored, organized, re-organized based on the expressions and parameters thereof, in this way the system conducts text analysis on artifacts and related artifacts); emoticons; characters; length of response; response time between artifacts; related artifacts; negation; exaggerations; jokes; and/or sarcasm; 
for each artifact, adding, at the hardware processor, the sentiment score to an aggregated sentiment score for each third-party (Mc: ¶ 72-75, 88-93: valuator scores expressions which are modified, re-evaluated, etc. by a learning system operable to add additional calculated valuation scores; the learning system sentiment analysis operable on a neural network to determine aggregate of social expressions, to aggregate a plurality of particular parameters for each/any users said aggregation initiated by specified expression or other parameters, said aggregation resulting in a valuation score based on the plurality of parameters and to refine a model based thereon); and 
for each third-party generating, at the hardware processor, 
the aggregated sentiment scores for the plurality of artifacts relating to the third-party (Mc: ¶ 72-75, 88-93: valuator 210 creates an aggregate valuation score comprising a plurality of sentiments with respect to an entity and communication parameters thereof);
identifying, at the hardware-processor, a highest-ranking third-party, from the plurality of third-parties, associated with a sentiment score that is higher than the other aggregated sentiment scores (Mc: ¶ 15-19, 23-28, 65-79: third parties filtered and sorted from high to low based on scoring of sentiment and routing priority given to third parties based on the score in such a way as to provide the quickest attention to the highest ranked scores); and 
selecting, at the hardware-processor, from the plurality of third-parties, the highest-ranking third-party(Mc:  ¶ 13-19, 23-28, 65-79, 86-93: system filters a plurality of communications based on particular parameters, selects particular communication based on a comparison of a score with a threshold and selects, filters, sorts, etc. the third parties ultimately selecting, prioritizing, establishing contact with the third party generative of the communication based on the highest score, threshold, selection, filtering, etc.) 
displaying, on a display linked to the computer, the selected highest ranking third-party on a dashboard (Mc:  ¶ 13-19, 23-28, 65-79, 86-93: display of a selected expression of a selected third party in concert with user information such as profile information are presented based on an established contact); and 
initiating, at the hardware-processor, a relationship between the entity and the selected third-party (Mc: Abstract; ¶ 18-27, 69-79; 86-93, 111; Fig 3: displayed user, expression, etc. operable to allow a communicating agent to establish or otherwise initiate a response to the determined user thereby initiating a relationship in the form of a dialog or exchange of input; further, the disclosed step of filtering 306 of the third party communications based on the criteria defined by the entity comprises initiating a relationship in as much as the filtered third party communications are sorted and stored or otherwise persisted in a second queue based upon the criteria defined by the entity).

Mc does not explicitly teach a model for identifying computer security failures to the entity associated with and/or based on public data related to each third-party.

In a related field of endeavor Ng teaches 
A method for tunable monitoring of computer security threats and vulnerabilities (Ng: Abstract; ¶ 29, 30, 34-45), the method comprising: 
receiving, at a hardware-processor operating on a computer, a plurality of third-party characteristics relating to each of the third-parties included in the plurality of third-parties (Ng: Abstract; ¶ 29, 30, 34-45: system and user interface for user/first-party analysis of a plurality of additional users, entities, third-parties, etc.); 
wherein a plurality of relationship characteristics, parameters, etc. relate the user and each of a plurality of third- parties (Ng: Abstract; ¶ 29, 30, 34-45); 
the relationship characteristics modelling a risk of computer security failure to the entity associated with each third-party included in the plurality of third-parties (Ng: ¶ 86-90, 97-106; Figs 7-12: system determines risk of computer failure in a network belonging to each/any entity; displays each/any of the entities with respect to third parties); such that the entity may institute best practices with respect to the third parties (Ng: ¶ 109-112; Figs 7-12),
and additionally teaches the modelling of risk including mining, by the entity, publicly-available data to determine public information as well as a variety of sentiment scores relating to the user/first party and third party entity(s) (Ng: : ¶ 40, 97, 119-126: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.); 
and additionally teaches the well-known nature of comparing scores with particular thresholds and adjusting a model or an output based thereon (Ng: ¶ 63, 133-138, 166, 137).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to augment the Mc system for response to user artifacts to include parameters of the Ng taught modelling or thresholding of risk such as of a security failure using public data and/or sentiment data for each/any of the Mc taught third parties. The average skilled practitioner would have been motivated to do so for the purpose of filtering and/or dropping a potential candidate for communication by the Mc taught entities and would have expected only predictable results therefrom.

Regarding claim 2 
Mc in view of Ng teaches or suggests:
The method of claim 1 wherein the tuning the model comprises retrieving artifacts that involve public sentiment regarding each of the third-party relative to one or more entities that share one or more entity characteristics with the entity (Mc: ¶ 65-79, 88-93, 97: specified expressions, artifacts etc. retrieved from public sources said artifacts relating a third party and the one or more entities); (Ng: : ¶ 40, 97, 119-126: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc. such as for the determination of sentiment parameters of an aggregated entity score). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to parse data relating a user or group as taught by Ng with respect to a particular specified relationships between the entity or entities and third parties of the Mc in view of Ng system and method. The average skilled practitioner would have been motivated to do so for the purpose of generating data, reports, monitoring of a sentiment between a particular third party(s) and a particular entity(s) and would have expected predictable results therefrom.

Regarding claim 6
Mc teaches:
A method for selecting a third-party from a plurality of third- parties by tunable monitoring of computer security threats to the plurality of third- parties and/or computer security threats  from the plurality of third-parties (Mc: Abstract; ¶ 4-6, 8; Fig 4A, 4B, 4E: media contact system, operative on hardware processors such as those shown in the figures for executing a method for evaluating particular third party expressions, communications, artifacts, etc.; further the recited preamble recites no more than an intended use and is considered non-limiting), the method comprising: 
receiving, at a hardware-processor operating on a computer, a request from an entity to select a third-party to satisfy an entity condition (Mc: Abstract; ¶ 18-27, 60, 65-79, 81, 86-93, 111; Fig 2, 3: e.g. receive a request to identify relationships of interest to a user, agent, customer, etc. by acquisition, harvest, mining, crawling of third party communication streams acquired with respect to a particular criteria, e.g. the name of the entity; further, the disclosed step of filtering 306 of the third party communications based on the criteria defined by the entity comprises selecting third parties for a relationship in as much as the filtered third party communications are sorted and stored or otherwise persisted in a second queue based upon the criteria defined by the entity, and, the invocation of the figure 3 method is considered a response to a request from an entity to select or otherwise determine a third party or parties which satisfy criteria of interest to the entity, ultimately and to select a particular third party for contact based on a satisfied condition in as much as entities determined or otherwise selected by the initial request are subsequently filtered such that dropped and non-dropped entities are sorted and placed in a queue for routing to an agent); 
receiving at the hardware processor a sentiment score for each communication of the plurality of third parties  (Mc: ¶ 60, 65-79, 81; Fig 2, 3: e.g. valuator 210 determines parameters of a variety of communication such as a sentiment of each communication as well as evaluating the user generative of each communication);
initiating, at the hardware processor, by the entity, a relationship between the entity and a third-party (Mc: ¶ 65-79, 86-93; Fig 2: e.g. by specifying particular keywords associated with the entity and by additionally specifying a particular third party(s) the listener is provided, brought into contact, etc. with expressions relevant to the entity; said expressions issued, conducted, or otherwise made by a particular third party(s) and operable to determine a relationship in the form of a response between an entity in the form of a response with/to a third party and  operable to allow a communicating agent to establish or otherwise initiate a response to the determined user thereby initiating a relationship in the form of a dialog or exchange of input).
determining, at the hardware processor, by the entity, a scope of a potential relationship between the entity and the third-party (Mc: ¶ 12-14, 22, 23, 65-79; Fig 2: e.g. by determining if there is a relevant relationship of a third party artifact to an entity and by further analyzing the communication based thereon and generating a valuation thereof, e.g. Delta Airlines as well as parameters, terms of interest, are received by a listener and the parameters used by an analyzer to evaluate and validate a prospective relationship between a third party, the third party artifact, and the entity, e.g. that the artifact is relevant to the entity; the evaluation of the relationship including number/frequency  of artifacts generated by a particular user with particular specified characteristics, particular locations of particular users, etc.);
determining, at the hardware processor, by the entity, a plurality of relationship characteristics relating to the potential relationship (Mc: ¶ 12-14, 22, 23, 71-77: third party expression streams harvested by a listener tuned with respect to parameters relevant to a particular entity, and based on particular specified expressions as well as a particular username, etc. of a third party; the evaluation of relationship characteristics including number/frequency  of artifacts generated by a particular user with particular specified characteristics, particular locations of particular users, etc.); 
mining, by the entity, publicly-available data to determine public sentiment relating to the relationship characteristics (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.); 
identifying, by the entity, public sentiment relating to the publicly-available data (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.); 
scoring, by the entity, the public sentiment relating to the publicly-available data (Mc:  ¶ 13, 23, 65-79: valuator 210 determines a sentiment score of an artifact, expression, etc.)
maintain the relationship when the score is greater than a predetermined threshold; and dissolve the relationship when the score is less than a predetermined threshold (Mc:  ¶ 13, 23, 65-79: valuator 210 further operates as a drop filer and persists a relationship and/or drops a relationship with respect to a predetermined threshold).

Mc determines a sentiment score for each communication of each/any user but does not explicitly teach receiving, determining, etc. public sentiment and/or a sentiment score for each of the plurality of third-parties.

In a related field of endeavor Ng teaches 
A method for tunable monitoring of computer security threats and vulnerabilities (Ng: Abstract; ¶ 29, 30, 34-45), the method comprising: 
receiving, at a hardware-processor operating on a computer, a plurality of third-party characteristics relating to each of the third-parties included in the plurality of third-parties (Ng: Abstract; ¶ 29, 30, 34-45: system and user interface for user/first-party analysis of a plurality of additional users, entities, third-parties, etc.); 
wherein a plurality of relationship characteristics, parameters, etc. relate the user and each of a plurality of third- parties (Ng: Abstract; ¶ 29, 30, 34-45); 
the relationship characteristics modelling a risk of computer security failure to the entity associated with each third-party included in the plurality of third-parties (Ng: ¶ 86-90, 97-106; Figs 7-12: system determines risk of computer failure in a network belonging to each/any entity; displays each/any of the entities with respect to third parties); such that the entity may institute best practices with respect to the third parties (Ng: ¶ 109-112; Figs 7-12),
and additionally teaches the modelling of risk including mining, by the entity, publicly-available data to determine public information as well as a variety of sentiment scores relating to the user/first party and third party entity(s) (Ng: : ¶ 40, 97, 119-126: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.);
and additionally teaches the well-known nature of comparing scores with particular thresholds and adjusting a model or an output based thereon (Ng: ¶ 63, 133, 166, 137).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to augment the Mc system for response to user artifacts to include parameters of the Ng taught modelling or thresholding of risk such as of a security failure using public data and/or sentiment data for each/any of the Mc taught third parties. The average skilled practitioner would have been motivated to do so for the purpose of filtering and/or dropping a potential candidate for communication by the Mc taught entities and would have expected only predictable results therefrom.

Regarding claim 7
Mc in view of Ng teaches or suggests:
The method of claim 6, further comprising displaying on a dashboard, parameters relating to aggregated public sentiment of the publicly-available data (Mc: ¶ 88-90); (Ng: 38-40, 48-50, 97, 119-126, 133-138, 166: public, sentiment and other data parametrized and mapped on a dashboard as a plurality of third party entities with respect to a user/first party entity of interest). The claim is considered obvious over Mc as modified by Ng as addressed in the base claim as it would have been obvious to apply the further teaching of Mc and/or Ng to the modified device of Mc and Ng.

Regarding claim 8
Mc in view of Ng teaches or suggests:
The method of claim 6, further comprising identifying that a score, included in the scoring, is below a predetermined threshold of negativity (Mc: ¶ 69-72, 77-83; Claim 8: scores below a threshold of interest are discarded; scores with a negative sentiment above a threshold receive greater weight and/or likelihood of receiving or establishing a relationship); (Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166: system applies thresholds to determine effect of positive and negative weightings on a user/first party of interest with respect to third parties. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Ng taught user interface, thresholds and negative weightings in concert with the Mc taught thresholding of users to display the Mc in view of Ng sentiment data in relation to a particular threshold value and/or other scores and to establish relationships based thereon. The average skilled practitioner would have been motivated to do so for the purpose of allowing a user to explore data and resolve insights thereby and would have expected only predictable results therefrom.
 
Regarding claim 9
Mc in view of Ng teaches or suggests:
The method of claim 8, further comprising initiating the relationship in response to the identifying that the score is above and/or below the predetermined threshold of negativity. (Mc: ¶ 72-77: scoring and creating/dropping of a relationship based on threshold relationship of a sentiment score wherein the score is reified by the requirements of the entity with respect to a positive and/or negative sentiment); Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166). Examiner has taken official notice which Applicant has failed to timely and explicitly travers and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that determining a result of a positive or negative sentiment based on a particular relationship to a threshold would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of making particular decisions based on a threshold value and would have expected predictable results therefrom.

Regarding claim 10
Mc in view of Ng teaches or suggests:
The method of claim 6, further comprising identifying that a score, included in the scoring, is above a predetermined threshold of negativity (Mc: ¶ 72-77: scoring and creating/dropping of a relationship based on threshold relationship of a sentiment score wherein the score is reified by the requirements of the entity with respect to a positive and/or negative sentiment); (Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166). Examiner has taken official notice which Applicant has failed to timely and explicitly travers and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that determining a result of a positive or negative sentiment based on a particular relationship to a threshold would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of making particular decisions based on a threshold value and would have expected predictable results therefrom.

Regarding claim 12
Mc in view of Ng teaches or suggests:
The method of claim 6, further comprising: 
mining, by the entity, publicly-available data for public sentiment relating to characteristics of the third-party (Mc: ¶ 65-79, 88-93, 97: specified expressions identified based on a particular entity, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc. for data related to a plurality of third party artifacts); (Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166);
identifying, by the entity, public sentiment relating to the characteristics of the third-party (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. based on an entity and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc. based on determined third party characteristics); and scoring, by the entity, the public sentiment relating to the characteristics of the third-party (Mc:  ¶ 13, 23, 65-79: valuator 210 determines a sentiment score of an artifact, expression, etc. based on determined third party characteristics); (Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166). The claim is considered obvious over Mc as modified by Ng as addressed in the base claim as it would have been obvious to apply the further teaching of Mc and/or Ng to the modified device of Mc and Ng.


Regarding claim 13
Mc in view of Ng teaches or suggests:
The method of claim 12, further comprising displaying the scoring of the public sentiment relating to the characteristics of the third-party on the dashboard. Examiner has taken official notice which Applicant has failed to timely and explicitly travers and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the presentation of harvested, aggregated, etc. data, user desired parameters thereof, etc. upon a dashboard interface for at least the purpose of granting a user insight to harvested data would have comprised an obvious inclusion.

Regarding claim 14
Mc teaches or suggests:
The method of claim 12, further comprising generating a combined score, the combined score merging the scoring of the public sentiment relating to the relationship characteristics and the scoring of the public sentiment relating to the characteristics of the third-party (Mc: ¶ 65-79, 88-93, 97, 106: specified expressions identified, harvested, etc. based on an entity and passed to a listener, analyzer, etc.; said expressions assigned an aggregated valuation score based on aggregations and/or combinations of particular specified parameters used to acquire the public sentiment, third party data, etc.); (Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mc and Ng to utilize aspects of the Mc and/or Ng taught system to aggregate and display particular aggregated sentiment scores in order to provide improved sentiment analysis. The average skilled practitioner would have been motivated to do so for the purpose of  providing market research reports, customer or media monitoring services, etc. and would have expected predictable results therefrom.

Regarding claim 15
Mc in view of Ng teaches or suggests:
The method of claim 14, further comprising displaying the combined score on the dashboard. Examiner has taken official notice which Applicant has failed to timely and explicitly travers and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the presentation of harvested, aggregated, etc. data, user desired parameters thereof, etc. upon a dashboard interface was well known in the art before the effective filing date of the instant invention for at least the purpose of granting a user insight to harvested data and would have expected only predictable results therefrom.

Regarding claim 16
Mc teaches:
A tunable monitoring system for selecting a third-party from a plurality of third- parties by detecting computer security threats to the plurality of third-parties (Mc: Abstract; ¶ 4-6, 8; Fig 4A, 4B, 4E: media contact system, operative on hardware processors such as those shown in the figures for executing a method for evaluating particular third party expressions, communications, artifacts, etc.; further the recited preamble recites no more than an intended use and is considered non-limiting), the system comprising: 
a receiver operating in tandem with a hardware processor, the receiver operable to receive (Mc: 65-79; Fig 2: i.e. listener 204 receives a set of specified keywords, parameters, etc. said keywords relevant/of interest to an entity and acquires, harvests, etc. communication streams related thereto, based thereon, etc.; further the recited preamble recites no more than an intended use and is considered non-limiting): 
entity characteristics relating to a first entity (Mc: ¶ 12-14, 22, 23, 68-72: expression streams harvested by a listener tuned with respect to a particular entity, e.g. Delta Airlines, and parameters of interest thereof wherein the parameters of interest validate a prospective relationship between a third party and the entity, the evaluation of characteristics including number/frequency  of artifacts generated by a particular user with particular specified characteristics, particular locations of particular users, etc.); and 
identification data identifying a third-party (Mc: ¶ 65-79; Fig 2: e.g. by specifying particular keywords associated with the entity and by additionally specifying a particular third party the listener is provided with expressions relevant to the entity made by a particular third party); 
a publicly-available data crawler (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.)
operating in tandem with a hardware processor, the receiver operable to: 
mine and retrieve publicly-available data (Mc: ¶ 40-43, 65-79, 88-93, 97: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, social media platforms, a public cloud, etc.) relating to each of the plurality of third parties (Mc: ¶ 60, 65-79, 81; Fig 2, 3: e.g. valuator 210 determines parameters of a variety of communication such as a sentiment of each communication as well as evaluating each/any user generative of the communication), said publicly-available data relating to both: 
the third-party and one or more of a plurality of entities (Mc: ¶ 71-77: third party expression streams harvested by a listener tuned with respect to a particular entity, and based on particular specified expressions as well as a particular username, etc. of a third party), 
said plurality of entities comprising entities that share a predetermined threshold number of entity characteristics with the first entity (Mc: ¶ 65-79: listener determines a plurality of entities that share at least one characteristic with a first entity, e.g. Delta and further determines validity of the additional terms based on a matching of at least an additional term); and 
a sentiment analysis module (Mc:  ¶ 13, 23, 65-79, 108-114: e.g. valuator 210) operating in tandem with the hardware processor, operable to: 
for each third-party score the retrieved publicly-available data using a sentiment analysis scoring model  (Mc:  ¶ 13, 23, 65-79: valuator 210 determines a sentiment score of an artifact, expression, etc.);
a selection module operating in tandem with the hardware processor operable to: select a third party from the plurality of third parties based on the score  (Mc:  ¶ 13, 23, 65-79, 86-93, 108-114: system filters a plurality of communications based on particular parameters, selects particular communication based on a comparison of a score with a threshold and selects, filters, sorts, etc. the third parties ultimately selecting and establishing contact with the third party generative of the communication based on the score, threshold, selection, filtering, etc.);
a display module operating in tandem with the hardware processor operable to:
display the selected third party  (Mc:  ¶ 13-19, 23-28, 65-79, 86-93: display of a selected expression in concert with user information such as profile information are presented based on an established contact); and 
an initiation module operating in tandem with the hardware processor operable to: initiate a relationship between the selected third party and the first entity (Mc:  ¶ 86-93: displayed user, expression, etc. operable to allow a communicating agent to establish or otherwise initiate a response to the determined user).

Mc determines a sentiment score for each communication of each/any user but does not explicitly teach receiving, determining, etc. public sentiment and/or a sentiment score for each of the plurality of third-parties.

In a related field of endeavor Ng teaches 
A method for tunable monitoring of computer security threats and vulnerabilities (Ng: Abstract; ¶ 29, 30, 34-45), the method comprising: 
receiving, at a hardware-processor operating on a computer, a plurality of third-party characteristics relating to each of the third-parties included in the plurality of third-parties (Ng: Abstract; ¶ 29, 30, 34-45: system and user interface for user/first-party analysis of a plurality of additional users, entities, third-parties, etc.); 
wherein a plurality of relationship characteristics, parameters, etc. relate the user and each of a plurality of third- parties (Ng: Abstract; ¶ 29, 30, 34-45); 
the relationship characteristics modelling a risk of computer security failure to the entity associated with each third-party included in the plurality of third-parties (Ng: ¶ 86-90, 97-106; Figs 7-12: system determines risk of computer failure in a network belonging to each/any entity; displays each/any of the entities with respect to third parties); such that the entity may institute best practices with respect to the third parties (Ng: ¶ 109-112; Figs 7-12),
and additionally teaches the modelling of risk including mining, by the entity, publicly-available data to determine public information as well as a variety of sentiment scores relating to the user/first party and third party entity(s) (Ng: : ¶ 40, 97, 119-126: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc. such as for the determination of sentiment parameters of an aggregated entity score); and additionally teaches the well-known nature of comparing scores with particular thresholds and adjusting a model or an output based thereon (Ng: ¶ 63, 133, 166, 137).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to augment the Mc system for response to user artifacts to include parameters of the Ng taught modelling or thresholding of risk such as of a security failure using public data and/or sentiment data for each/any of the Mc taught third parties. The average skilled practitioner would have been motivated to do so for the purpose of filtering and/or dropping a potential candidate for communication by the Mc taught entities and would have expected only predictable results therefrom.

Regarding claim 17
Mc in view of Ng teaches or suggests:
The system of claim 16, wherein: the receiver is further configured to receive relationship characteristics relating a potential relationship between the first entity and the third-party (Mc: ¶ 12-14, 22, 23, 65-79; Fig 2: e.g. by determining if there is a relevant relationship of a third party artifact to an entity and by further analyzing the communication based thereon and generating a valuation thereof, e.g. Delta Airlines as well as parameters, terms of interest, are received by a listener and the parameters used by an analyzer to evaluate and validate a prospective relationship between a third party, the third party artifact, and the entity, e.g. that the artifact is relevant to the entity; the evaluation of the relationship including number/frequency  of artifacts generated by a particular user with particular specified characteristics, particular locations of particular users, etc.); (see also Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166, etc.);
and the publicly-available data crawler is further configured to mine and retrieve publicly-available data relating to relationships between the third-party and one or more of the plurality of entities (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, retrieved, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.); (see also Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166, etc.). The claim is considered obvious over Mc as modified by Ng as addressed in the base claim as it would have been obvious to apply the further teaching of Mc and/or Ng to the modified device of Mc and Ng.

Regarding claim 18
Mc in view of Ng teaches or suggests:
The system of claim 16, wherein the sentiment analysis model scores the retrieved publicly-available data based on: natural language processing; computational linguistics; biometrics; text analysis, the text analysis analyzing: key words and phrases (Mc: ¶ 65-79, 90, 101; Fig 2: specified textual expressions routed to a valuator, filter, sorter, and scored, organized, re-organized based on the expressions and parameters thereof, in this way the system conducts text analysis on artifacts and related artifacts); (see also Ng: 38-40, 48-50, 59-64, 97, 119-126, 133-138, 166, etc.); emoticons; characters; length of response; response time between artifacts; related artifacts; negation; exaggerations; jokes; and/or sarcasm. The claim is considered obvious over Mc as modified by Ng as addressed in the base claim as it would have been obvious to apply the further teaching of Mc and/or Ng to the modified device of Mc and Ng.

Regarding claim 19
Mc in view of Ng teaches or suggests:
The system of claim 16, wherein, upon identification that the score is above a predetermined negativity threshold, a potential relationship between the first entity and the third-party is dissolved. Examiner has taken official notice which Applicant has failed to timely and explicitly travers and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that determining a result of a positive or negative sentiment based on a particular relationship to a threshold   would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of making particular decisions based on a threshold value and would have expected predictable results therefrom. The claim is considered obvious over Mc as modified by Ng as addressed in the base claim as it would have been obvious to apply the further teaching of Mc and/or Ng to the modified device of Mc and Ng.

Regarding claim 20
Mc in view of Ng teaches or suggests:
The system of claim 16, wherein, upon identification that the score is below a predetermined negativity threshold, a potential relationship between the first entity and the third-party is initiated. Examiner has taken official notice which Applicant has failed to timely and explicitly travers and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that determining a result of a positive or negative sentiment based on a particular relationship to a threshold  would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of making particular decisions based on a threshold value and would have expected predictable results therefrom.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues that McCoy does not discuss a relationship between an entity and a third party nor selecting a third party from a plurality of third parties and initiating a relationship between the third party and the entity.
Examiner respectfully disagrees. An entity is not clearly defined in the specification and is considered a first party operative of the McCoy system to analyze, filter and respond to or otherwise establish a relationship with a particular third party, set thereof (Mc: Abstract; ¶ 4-6, 8, 65-79, etc.; Fig 4A, 4B, 4E: media contact system, operative on hardware processors such as those shown in the figures for executing a method for evaluating particular third party expressions, communications, artifacts, etc. such as by listening for a plurality of third party expressions received and evaluated based on specified characteristics, criteria, etc. of an entity such as mentions of the entity or other keywords relevant thereto, username of the expressing party, time, location, etc..). A third party is not clearly defined by the specification and is considered a pool of users of internet services expressing statements, opinions, etc. which meet entity specified criteria. A relationship is considered no more that determining to place a third party in a second queue or second memory for sorting, filtering, etc. based on criteria relevant to the entity, thresholds thereof, etc. (Mc: ¶ 65-79, 90, 101; Fig 2: specified textual expressions routed to a valuator, filter, sorter, and scored, organized, re-organized based on the expressions and parameters thereof, in this way the system conducts text analysis on artifacts and related artifacts); such as for exploration with respect to other parameters, entities, third parties, etc. on a dashboard, GUI, etc. (Mc:  ¶ 13-19, 23-28, 65-79, 86-93); (Ng: 38-40, 48-50, 97, 119-126, 133-138, 166). Furthermore in the McCoy taught system the defining of the entity and the third party may be reversed and still meet the claim. That is, a third party may be considered a user or party engaged with a query of the McCoy system, i.e. Delta Airlines which specifies the harvesting of artifacts relevant to its criteria and the entities may be users of internet services emitting appropriate criteria for filtering, or vice versa (Mc: ¶ 65-79; Fig 2: e.g. by determining if there is a relevant relationship of a third party artifact to an entity and by further analyzing the communication based thereon and generating a valuation thereof, as well as parameters, terms of interest, are received by a listener and the parameters used by an analyzer to evaluate and validate a prospective relationship between a third party, the third party artifact, and the entity, e.g. that the artifact is relevant to a relationship between a third party and entity). As such McCoy is considered as a system for generating contacts between an entity(s) and third parties and Applicants arguments are not considered persuasive. Nevertheless to meet the limitations of amended claim 1 the art rejection of record over McCoy and/or McCoy and Moudy has been replaced with the rejection over McCoy in view of Ng. No claims currently stand allowable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654